DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 15-18 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1, 2, 5, and 6.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).  Claim 15 appears to have the exact same claim scope as claim 1, but with minor changes in wording.  Furthermore, claim 16 appears to be a substantial duplicate of claim 2.  Furthermore, claim 17 appears to be a substantial duplicate of claim 5, and claim 18 appears to be a substantial duplicate of claim 6.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-9, 11, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 3-4, recites “the protective covering body generally has a frustoconical shape” which is indefinite because it is unclear how something can generally have a certain shape.  Either the protective covering body has a frustoconical 
Claim 1, line 15, recites “a region of the first opening” which is indefinite because it is unclear what the difference is between the region of the first opening from line 15 and the region of the first opening from line 9.  Are there two separate regions?  How are the two regions related to each other or different from each other?
Claim 7, line 10, recites “a region of the first opening” which is indefinite because it is unclear what the difference is between the region of the first opening from line 10 and the region of the first opening from line 7.  Are there two separate regions?  How are the two regions related to each other or different from each other?
Claim 15, line 3, recites “the protective covering body generally has a frustoconical shape” which is indefinite because it is unclear how something can generally have a certain shape.  Either the protective covering body has a frustoconical shape or it does not.  The Applicant is advised to amend the limitation to recite --the protective covering body has a frustoconical shape--.
Claim 15 recites the limitation "the region" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the axis" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18, lines 4-5, recites “a bottom of the protective covering body” which is indefinite because it is unclear what the difference is between the bottom of the protective covering body from claim 18 and the bottom of the protective covering body 
Allowable Subject Matter
Claims 1, 2, 5-9, 11, and 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The double patenting objection between claims 1 and 15 would also need to be addressed to determine the allowability of the claims.
Response to Arguments
Applicant’s arguments, see the Remarks, filed February 28, 2022, with respect to the rejection(s) of claim(s) 1, 2, 5-9, 11, and 15-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656